Court of Appeals
of the State of Georgia

                                         ATLANTA, September 21, 2015

The Court of Appeals hereby passes the following order:

A15A2239. DARREN D. RIGGS v. THE STATE.

       Darren D. Riggs pled guilty to multiple offenses, including child molestation
and making a false statement. The trial court denied Riggs’ motion to withdraw his
plea, and we affirmed the court’s ruling on appeal. See Riggs v. State, 319 Ga. App.
189 (733 SE2d 832) (2012). Riggs subsequently filed a “Motion to Withdraw Plea as
of Right under OCGA § 17-7-93 (b)” and a “Motion to Correct Void Sentence,”
which the trial court denied. Riggs then filed this direct appeal.
       An appeal may lie from an order denying a motion to correct a void sentence
if the defendant raises a colorable claim that the sentence is, in fact, void or illegal.
See Harper v. State, 286 Ga. 216 n.1 (686 SE2d 786) (2009); Burg v. State, 297 Ga.
App. 118, 119 (676 SE2d 465) (2009). Riggs’ merger argument, however, is a
challenge to his convictions, not to his sentence. See Williams v. State, 287 Ga. 192
(695 SE2d 244) (2010). Because Riggs has not raised a valid void-sentence claim,
we lack jurisdiction to consider his appeal.1 See Roberts v. State, 286 Ga. 532 (690
SE2d 150) (2010); Harper, supra. Moreover, we have previously rejected Riggs’
_____________________
      1
         Moreover, we note that Riggs raised a merger argument in his direct appeal.
See Riggs v. State, supra at 193 (4) (a) (i). “It is axiomatic that the same issue cannot
be relitigated ad infinitum. The same is true of appeals of the same issue on the same
grounds.” Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000); see also
Jordan v. State, 253 Ga. App. 510, 511 (2) (559 SE2d 528) (2002). Our ruling in the
prior case acts as res judicata. See Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649
SE2d 313) (2007). Thus, Riggs is estopped from seeking further judicial review on
the validity of his sentence. See id.; see also Ross v. State, 310 Ga. App. 326, 328
(713 SE2d 438) (2011) (law of the case rules bars successive void sentence appeals).
attempt to withdraw his guilty plea, and he is barred from relitigating those issues.
See Hooks v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007).
Accordingly, this appeal is hereby DISMISSED.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta, 09/21/2015
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.